           Case 1:20-cr-00102-BLW Document 16 Filed 06/11/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,              ) Case No. CR20-0102-S-BLW
                                        )
          Plaintiff,                    )
                                        ) WAIVER OF DETENTION HEARING
    vs.                                 ) AND ORDER OF DETENTION
                                        )
 German Lopez-Villasenor                )
          Defendant.                    )
                                        )

                          WAIVER OF DETENTION HEARING

        I have appeared before a United States Magistrate Judge in the District of

Idaho, who has advised me of the provisions of 18 United States Code, Section

3142(f) and of my right to have a detention hearing pursuant to the Bail Reform Act

of 1984.

        I have been advised that, at the hearing, I would have the right to be

represented by counsel, and if financially unable to obtain adequate representation,

to have counsel appointed for me.

        I have been advised that, at the hearing, I would be afforded an opportunity

to testify, to present witnesses on my own behalf, to cross examine witnesses who

appear at the hearing and to present information by proffer or otherwise.

        I wish to waive my right to such hearing and further understand and agree

that the Court may enter a detention order based on the grounds set forth in the

motion for a detention hearing filed by the United States, without prejudice to my

ability to request modification of the detention order and a hearing at some later

date.


Waiver   of Detention Hearing &
assAssertion                              -1-
Order of Detention
Case 1:20-cr-00102-BLW Document 16 Filed 06/11/20 Page 2 of 2




       11th             June




                               Candy W. Dale
